Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on August 01, 2022 in response to the Office Action of May 27, 2022 is acknowledged and has been entered. 
The objections to claims 7 and 9-12 are now withdrawn in view of the claim amendment.
The rejection to claim 12 under 35 U.S.C. 112(b) is now withdrawn in view of the claim amendments.
The rejections to claims 1-2 and 5-12 under 35 U.S.C. 103 are now withdrawn in view of the claim amendments.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3 and 4 directed to species non-elected with traverse in the reply filed on December 14, 2 021. With applicant’s approval obtained on August 12, 2022, claims 3 and 4 are now canceled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Leonard Bowersox (Reg. No. 33,226) on August 11, 2022. Applicant’s approval was obtained on August 12, 2022. 

Amendments to the claims:
Claims 1 and 11 are amended to clarify the scope of the claims.
Claims 3 and 4 are canceled as non-elected species that are different embodiments of the allowed embodiment. 

Claim 1. 1. A detection apparatus for detecting and manipulating a blood vessel under the skin of a body part of a patient, comprising 
a treatment chamber for accommodating the body part[[, ]]; 
a data processing control device[[, ]]; 
a vascular structure measuring device for detecting a position and/or dimensions of the blood vessel in the treatment chamber by measurement of vascular structure data of the blood vessel in the treatment chamber[[, ]]; and 
a vascular manipulation device for changing the position and/or the dimensions of the blood vessel, 
wherein the vascular manipulation device comprises a movable holding device [[for ]]and a pressing head, 


the data processing control device is designed to determine from the vascular structure data whether the blood vessel is of a predetermined thickness, and 
the data processing control device is designed to control the vascular manipulation device such that the blood vessel attains the predetermined thickness and maintains the predetermined thickness for at least a predetermined interval of time.

Claims 3 and 4. (cancelled)

Claim 11. A method for operating a detection apparatus, comprising: 
- detecting a position and/or dimensions of a blood vessel under the skin of a body part of a patient in a treatment chamber by measuring vascular structure data of the blood vessel in the treatment chamber; 
- changing the position and/or the dimensions of the blood vessel by means of a vascular manipulation device that is controlled by a data processing control device as a function of the vascular structure data, wherein
and a pressing head, 

the changing the position and/or the dimensions of the blood vessel comprises pressing the body part of the patient with the pressing head,

the vascular manipulation device is controlled, by means of the data processing control device, such that the blood vessel attains the predetermined thickness and maintains the predetermined thickness for at least a predetermined interval of time.

Allowable Subject Matter
Claims 1-2 and 5-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitation recited in claim 1 in regard to the features of “the vascular manipulation device comprises a movable holding device and a pressing head, the movable holding device is a robotic arm for placing the pressing head onto the body part, and the vascular manipulation device is controlled by the data processing control device as a function of the vascular structure data such that the blood vessel attains the predetermined thickness and maintains the predetermined thickness for at least a predetermined interval time", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
The limitation recited in claim 11 in regard to the features of “the vascular manipulation device comprises a movable holding device and a pressing head, the movable holding device is a robotic arm for placing the pressing head onto the body part, the changing the position and/or the dimensions of the blood vessel by means of a vascular manipulation device that is controlled by a data processing control device as a function of the vascular structure data comprises pressing the body part of the patient with the pressing head, and the vascular manipulation device is controlled, by means of the data processing control device, such that the blood vessel attains the predetermined thickness and maintains the predetermined thickness for at least a predetermined interval of time", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
Dependent claims 2, 5-10 and 12 are allowed at least by virtue of their respective dependency upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793